Name: Commission Regulation (EC) No 899/96 of 20 May 1996 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 612/96
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  leather and textile industries;  miscellaneous industries;  trade policy
 Date Published: nan

 No L 121 /8 ( ENI Official Journal of the European Communities 21 . 5 . 96 COMMISSION REGULATION (EC) No 899/96 of 20 May 1996 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 612/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, No 519/94 on common rules for imports from certain third countries (4), repealed the quantitative quotas for gloves falling within HS/CN codes 4203 29 91 and 4203 29 99 and for car radios falling within HS/CN codes 8527 21 and 8527 29; whereas the allocation in respect of those products is therefore no longer necessary; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), as amended by Regulation (EC) No 1 38/96 (2), and in particular Articles 9 and 13 thereof, Whereas Regulation (EC) No 752/96 also combined in a single quota the three quotas for toys falling within HS/CN codes 9503 41 , 9503 49 and 9503 90 respectively; whereas temporarily, however, for reasons of administra ­ tive simplification, it is appropriate to establish separately, for each of the three categories of toys, uniform quantita ­ tive criteria by which licence applications may be satis ­ fied; whereas each licence issued for one of these three categories of toys may also be used for the other catego ­ ries; Having regard to Commission Regulation (EC) No 612/96 of 3 April 1996 redistributing the unused portions of the 1995 quantitative quotas for certain products originating in the People's Republic of China (3), and in particular Article 6 thereof, Whereas Regulation (EC) No 612/96 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quanti ­ ties available; whereas importers lodged applications for import licences with the competent national authorities between 5 April and 3 p.m., Brussels time, on 26 April 1996, in accordance with Article 3 of Regulation (EC) No 612/96; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduc ­ tion shown in Annex I to the average, expressed in value or volume terms, of each importer's imports over the reference period; Whereas the Commission has received from the Member States under Article 5 of Regulation (EC) No 612/96 particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1992 and 1994, the reference years; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 612/96;Whereas the Commission is now able, on the basis of that information , to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the quantitative quotas redistributed by Regulation (EC) No 612/96; Whereas examination of the figures supplied by Member States shows that the total applications submitted by non-traditional importers for products listed in Annex III to this Regulation amount to less than the portion of the quota set aside for them; whereas those applications should therefore be met in full, up to the maximum amount that can be requested by each importer under Regulation (EC) No 612/96, Whereas Council Regulation (EC) No 725/96 of 22 April 1996, amending Annexes II and III to Regulation (EC) (') OJ No L 66, 10 . 3. 1994, p. 1 . (2) OJ No L 21 , 27. 1 . 1996, p. 6. (3) OJ No L 86, 4. 4. 1996, p. 57. o OJ No L 103, 26. 4. 1996, p. 1 . 21 . 5. 96 EN Official Journal of the European Communities No L 121 /9 tional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 612/96, adjusted by the rate of reduction specified in the said Annex for each quota. HAS ADOPTED THIS REGULATION: Article 1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo ­ cate each importer a quantity or value equal to this average imports for 1992 and 1994 adjusted by the rate of reduction/increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied in the application . Article 2 In response to licence applications in respect of the products listed in Annex II duly submitted by non-tradi ­ Article 3 Licence applications in respect of the products listed in Annex III duly submitted by non-traditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 612/96. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1996 . For the Commission Leon BRITTAN Vice-President No L 121 / 10 EN Official Journal of the European Communities 21 . 5 . 96 ANNEX I Rate of reduction applicable to the average of imports in 1992 and 1994 (traditional importers) Description of products HS/CN code Rate of reduction Footwear falling within HS/CN codes ex 6402 99 (') - 76,49 % 6403 51 6403 59 - 53,54 % ex 6403 91 (') ex 6403 99 (') - 92,78 % ex 6404 1 1 (') - 66,53 % 6404 19 10 - 64,22 % Tableware, kitchenware of porcelain or china 6911 10 - 81,48 % Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 88,64 % Glassware of a kind used for table, kitchen , toilet, etc. 7013 - 63,12 % Toys falling within HS/CN codes (2) 9503 41 - 79,517 % 9503 49 - 62,265 % 9503 90 - 73,005 % (') Excluding; (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. (2) Each licence issued for these three categories of toys may also be used for the other categories. 21 . 5 . 96 EN Official Journal of the European Communities No L 121 /11 ANNEX II Rate of reduction applicable to the volume/value requested within the limits of the maximum amounts fixed by Regulation (EC) No 612/96 (non-traditional importers) Description of products HS/CN code Rate of reduction Footwear falling within HS/CN codes 6403 51 6403 59 - 4,43% ex 6403 91 (') ex 6403 99 (') - 67,76 % Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 42,27 % Glassware of a kind used for table , kitchen, toilet, etc. 7013 - 11,00 % (') Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair or not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. ANNEX III Products in respect of which import licence applications may be met in full within the limits of the maximum amounts fixed by Regulation (EC) No 612/96 (non-traditional importers) Description of products HS/CN code Footwear falling within HS/CN codes ex 6402 99 0) ex 6404 1 1 (') 6404 19 10 Tableware, kitchenware of porcelain or china 6911 10 Toys falling within HS/CN codes (2) 9503 41 9503 49 9503 90 (') Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. (2) Each licence issued for one of these three categories of toys may also be used for the other categories.